Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent 105938076 (machine translation provided) in view of PCT WO 2016/044415 and further in view of Cano Cediel (US 2013/0169956).
Chinese Patent ‘076 taught that it was known at the time the invention was made to perform testing upon a prepreg which included provision of a first specimen of composite prepreg, weighing the first specimen so that a dry weight of the first specimen is obtained, submerging the first specimen in a container containing a fluid (water), removing the specimen from the container and weighing the first specimen for a second time to obtain a wet weight of the first specimen. The reference to Chinese Patent ‘076 additionally calculates the fluid pick up percentage of the first specimen using the dry weight of the first specimen and the wet weight of the first specimen. By performing such saturation testing, one is able to determine the degree of impregnation through the thickness of the prepreg sample. The reference makes no mention of discerning whether the prepreg sample is suitable for composite manufacture as a function of the testing performed therein, however one skilled in the art would have readily appreciated that the testing would not have been performed merely just to ascertain the degree of saturation in the prepreg (in other words, one skilled in the art would have readily appreciated that the testing would have been performed as part of some sort of quality control operation to determine if the prepreg is suitable for composite manufacture).
PCT ‘415 taught that one skilled in the art was well aware of the use of a saturation test similar to that described by Chinese Patent ‘067 and that the information obtained from such testing allowed one to provide quality control when making a composite article. Applicant is more specifically referred to paragraphs [0004]-[0006]. Clearly, it was known to use the submersion test in order provide quality control into the manufacturing process wherein one would have been able to identify the prepregs which were not suitable for and/or might impact the quality of the cured composite component. The reference did not expressly state that the material was removed (discarded) if the material failed to satisfy a particular threshold. However, certainly in the quality control operation, one would have discarded the material which was not suitable for manufacture of a quality cured composite part. To further support the conclusion that the defective material would have been discarded, the reference to Cano Cediel et al is cited. 
Cano Cediel et al taught that defective prepreg materials which were identified as such were marked and removed (cut and scrapped) from the remaining prepreg materials in order to ensure that the composite being manufactured was made with prepreg materials which were acceptable for a final cured composite, see paragraph [0006] for instance. Certainly then, one skilled in the art would have known that prepreg materials which were found unsuitable for cured products would have been discarded from the production process (and that doing so would have resulted in a cost reduction because the finished cured composites did not include defective areas therein) as expressed by Cano Cediel et al where it was known per se to use the saturation testing with quality control arrangements to ensure satisfactory cured composite articles as expressed by PCT 2016/044415 where the saturation testing included weighing the dry and wet prepreg and determining the fluid pickup percentage in the prepreg as taught by Chinese Patent 105938076.
With respect to claim 2, certainly one would have determined a suitable amount of fluid pickup for designing a threshold value and used the prepreg material (discarded it or not) accordingly in the identified quality control system. Regarding claims 3 and 12, the reference to Chinese Patent ‘076 performed the saturation testing on multiple samples therein. Regarding claims 4, 5, 13 and 14, the rate that the samples were disposed in the water and the amount of time that the samples were submerged would have certainly been determined through routine experimentation and set to be identical for each sample in order to ensure that each sample was provided with uniformity in the saturation operation. Regarding claims 6 and 15, those skilled in the art would have been well aware that the prepregs employed had fibers oriented at various angles therein and such is taken as conventional in the art (to have unidirectional fibers in a prepreg material having two different orientations that are orthogonal to one another was well known to the ordinary artisan). Note that immersion with the samples on a frame would have resulted in submersion with some of the fibers in the direction of the fluid surface and others perpendicular to the same. Regarding claims 7, 8, 16, and 17,  the fluid used in the saturation operation was water and one would have known to use deionized water therein (with the identified pH). With respect to claims 9 and 18, the references clearly are measuring the amount of water in the wet sample and any excess water would have thrown off the determination (and excess water would have been removed in the testing procedure). The specific threshold would have been determined through routine experimentation and having the threshold value at 4% would have been determined using the same. Regarding claim  11, as discussed above, the prior art was well aware of the use of a saturation test and the use of the same in quality control to determine whether prepregs are suitable for composite article manufacture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746